UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLAH BURMAN, a/k/a A,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:01-cr-00115-JKB-5; 1:13-cv-02980-JKB)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allah Burman, Appellant Pro Se.     Christopher John Romano,
Assistant United States Attorney, Stephen Schenning, Lisa M.
Turner, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Allah       Burman    seeks       to     appeal    the    district     court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion, and

he   has    filed       a    motion        for   release        from     custody.      Because

Burman’s § 2255 motion was a successive and unauthorized § 2255

motion, see 28 U.S.C. § 2255(h); In re Vial, 115 F.3d 1192, 1194

(4th Cir. 1997), the district court was obligated to dismiss the

motion, see United States v. Winestock, 340 F.3d 200, 205 (4th

Cir. 2003), and the order is not appealable unless a circuit

justice     or    judge       issues       a   certificate        of   appealability.          28

U.S.C. § 2253(c)(1) (2012); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).

                A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief     on    the    merits,       a    prisoner          satisfies    this   standard      by

demonstrating           that    reasonable             jurists    would      find    that     the

district        court’s      assessment          of     the    constitutional        claims    is

debatable        or    wrong.         Slack      v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,          and    that       the    motion   states    a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.
2
at   484-85.      We    have    independently        reviewed      the   record   and

conclude   that      Burman     has   not     made    the       requisite   showing.

Accordingly, we deny Burman’s motion for release from custody,

deny a certificate of appealability and dismiss the appeal.                       We

dispense   with      oral      argument     because       the    facts   and   legal

contentions    are     adequately     presented      in    the    materials    before

this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                          3